Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 21, 2022. 

Amendments
           Applicant's response and amendments, filed September 21, 2022, to the prior Office Action is acknowledged. Applicant has amended Claim 3.

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) the alternative cell population comprises a higher mean absolute telomer length than the buffy coat cell population, as recited in Claim 1(c); 
ii) the alternative subject from whom the cells are isolated is human, as recited in Claim 12; 
iii) the alternative sample isolated from the subject is a blood sample, as recited in Claim 6 and the alternative hematocrit species is less than 30%, as recited in Claim 9; 
iv) the alternative viral vector is a lentiviral vector, as recited in Claim 16; and 
	v) the alternative structure encoded by the heterologous DNA is an inverted terminal repeat sequence or a long terminal repeat sequence, as recited in Claim 2. 

Claims 1-25 are pending.
	Claims 4-5, 7-8, 10-11, 13-15, and 17-24 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-3, 6, 9, 12, 16, and 25 are under consideration. 

Priority
This application is a continuation of PCT/US2021/059220 filed on November 12, 2021. Applicant’s claim for the benefit of a prior-filed application provisional application 63/163,585 filed on March 19, 2021 and 63/113,471 filed on November 13, 2020 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
1.	Applicant has not filed any Information Disclosure Statements with the instantapplication. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1(c) recites the limitation “the buffy coat cell population”. There is insufficient antecedent basis for this limitation in the claim because embodiments 1(a) and 1(b) are presently withdrawn, being directed to non-elected species, thereby rendering 1(c) incomplete. 
	Applicant should amend 1(c) to recite “a buffy coat…”. 

3. 	Claims 1-3, 6, 9, 12, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in Claim 1 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
While it is clear that Claim 1 recites a reference buffy coat cell population, the phrase “isolated from a similar sample” is considered indefinite because the cell population of 1(c) is not required to be a buffy coat cell population, nor isolated from peripheral blood (as per the production of a buffy coat cell population). Rather, the breadth of the claimed cell population (Claim 1, lines 1 and 10-11) reasonably encompasses an enormous genus of anatomically distinct cell populations, e.g. fibroblasts, myocytes, neurons, etc… The specification fails to disclose what cell types and/or cell isolation methods are objectively “a similar sample” to a buffy coat, as opposed to those that are not objectively “a similar sample” to a buffy coat. Rather, “a similar sample” appears to be an arbitrary and subjective determination. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

4. 	Claims 1-3, 6, 9, 12, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “A cell population comprising cells comprising a heterologous DNA” (line 1). There is insufficient antecedent basis for this limitation in the claim because 1(c) recites two different cell populations, each of which being further modified by their respective ‘wherein’ clauses, and both of which are transduced with a viral vector comprising the heterologous DNA. 
	Is Claim 1, line 1, directed to 1(c) “a cell population comprising a higher mean absolute telomere length”? 
Or, is Claim 1, line 1, directed to 1(c) “buffy coat cell population…, wherein the buffy coat cell population….similarly transduced with the viral vector…”? 
Similarly, Claim 6 suffers insufficient antecedent basis for “The cell population of claim 1” because Claim 1 recites two different cell populations. 
Claim 6 suffers insufficient antecedent basis for “the sample” because Claim 1 recites two different samples from which the cell populations were obtained.
Similarly, Claim 9, suffers insufficient antecedent basis for “the hematocrit of the blood sample” because Claim 1 recites two different cell populations. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

5. 	Claims 1-3, 6, 9, 12, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the cell population comprises a higher mean absolute telomer length than the huffy coat cell population”.	
Meyer et al (Filter Buffy Coats (FBC): A source of peripheral blood leukocytes recovered from leukocyte depletion filters, J. Immunol. Methods 307: 150-166, 2005) is considered relevant prior art for having taught that buffy coat cell preparations naturally comprise a plurality of different cell types, including erythrocytes, monocytes, granulocytes, T- and B-lymphocytes, NK cells, dendritic cells, and hematopoietic stem cells (Abstract). Meyer et al also taught that some buffy coat preparations include leukocyte depletion filters (pg 151, col. 1, “leukocyte depletion filters…now routinely used…for leukocyte removal”), thereby reducing the number of leukocytes in the resulting buffy coat by a factor of 10,000X. See also Table 1.
The specification discloses changing the resulting buffy coat cell population using different techniques, e.g. size-based enrichment [0084], density-based enrichment [0086], specific cell type enrichment [0088], or affinity-based separation [00169], each of which changes the corresponding cell composition of the referenced buffy coat cell composition, and absolute telomere length thereof, as well as the corresponding genetically modified cell composition, and absolute telomere length thereof. 
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
If there are multiple ways to measure ‘absolute telomere length of the buffy coat cell population’, e.g., means by which the buffy coat cell composition is prepared, reference cell type or combination/subcombination thereof, e.g. reference erythrocyte, monocyte, granulocyte, T-lymphocyte, B-lymphocyte, NK cell, dendritic cell, and/or hematopoietic stem cell thereof, and the enormous genus of anatomically and physiologically distinct cell types, e.g. neurons, fibroblasts, epidermal cells, hepatocytes, gastrointestinal cells, myocytes, stem cells, etc…. that are to be genetically modified and whose absolute telomere lengths are to be compared to the buffy coat cell composition, then the claim may be indefinite because it is unclear which buffy coat preparation method and/or which reference cell type or combination/subcombination thereof, is to be performed and/or compared in order to determine infringement. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

6. 	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites process steps by which a reference buffy coat cell population (Claim 1, ‘wherein the buffy coat cell population…” clause (Claim 1, lines 12-14) is obtained. 
However, such is not considered to further limit the claimed cell population comprising a heterologous DNA (Claim 1, line 1) because the claimed cell population (Claim 1, lines 10-11) is not a buffy coat cell population. 
The recitation of a process limitation in Claims 1 and 3 (reference to a buffy coat cell population) not viewed as positively limiting the claimed product (cell population comprising a heterologous DNA (Claim 1, lines 1 and 10-11) absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The process by which the reference buffy coat cell population is obtained is immaterial to the patentability of the claimed product (cell population comprising a heterologous DNA (Claim 1, lines 1 and 10-11).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

7. 	Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites “wherein the sample is a blood sample”. To the extent that “the sample” refers back to the buffy coat cell population, then Claim 6 fails to further limit Claim 1 because the buffy coat is routinely understood in the art to refer to the processing of blood samples. The instant specification fails to disclose the production of buffy coat cell populations from non-blood samples. Furthermore, the instant specification fails to disclose the relation of the blood sample hematocrit value (Claim 9) as it relates to the referenced buffy coat cell population (Claim 1).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites “wherein the hematocrit of the blood sample is <30%”. 
However, such is not considered to further limit the claimed cell population comprising a heterologous DNA (Claim 1, line 1) because the claimed cell population (Claim 1, lines 10-11) is not a buffy coat cell population, nor a red blood cell composition. The red blood cells (syn. hematocrit) do/does not change the identity of the genetically modified cells which comprise telomeres. Those of ordinary skill in the art have long-recognized that red blood cells (syn. erythrocytes) do not comprise a nucleus, and thus do not possess telomeres. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

9. 	Claims 1-3, 6, 9, 12, 16, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites a cell population having a mean absolute telomer length higher than a reference buffy coat cell population. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claimed genetically modified cell population is broad for encompassing an enormous genus of anatomically and physiologically distinct cell types, e.g. neurons, fibroblasts, epidermal cells, hepatocytes, gastrointestinal cells, myocytes, stem cells, etc…. 
Claim 1 also recites a reference buffy coat cell population from which an absolute telomere length is to be determined and compared to the cell population. 
Meyer et al (Filter Buffy Coats (FBC): A source of peripheral blood leukocytes recovered from leukocyte depletion filters, J. Immunol. Methods 307: 150-166, 2005) is considered relevant prior art for having taught that buffy coat cell preparations naturally comprise a plurality of different cell types, including erythrocytes, monocytes, granulocytes, T- and B-lymphocytes, NK cells, dendritic cells, and hematopoietic stem cells (Abstract). Meyer et al also taught that some buffy coat preparations include leukocyte depletion filters (pg 151, col. 1, “leukocyte depletion filters…now routinely used…for leukocyte removal”), thereby reducing the number of leukocytes in the resulting buffy coat by a factor of 10,000X. See also Table 1.
The specification discloses changing the resulting buffy coat cell population using different techniques, e.g. size-based enrichment [0084], density-based enrichment [0086], specific cell type enrichment [0088], or affinity-based separation [00169], each of which changes the corresponding cell composition of the referenced buffy coat cell composition, and absolute telomere length thereof, as well as the corresponding genetically modified cell composition, and absolute telomere length thereof. 
The specification fails to disclose a nexus between the telomere length(s) of the buffy coat cell population(s), or cell subpopulation(s) thereof. 
The specification fails to disclose a nexus between the telomere length(s) of the buffy coat cell population(s), or cell subpopulation(s) thereof, and the multitude of different buffy coat preparation and/or enrichment method steps. 
The specification fails to disclose a nexus between the telomere length(s) of the enormous genus of anatomically and physiologically distinct genetically modified cell populations as compared to the telomere length(s) of the buffy coat cell population(s), or cell subpopulation(s) thereof. 
The claims fail to recite, and the specification fails to disclose, a first cell population that does not have an absolute mean telomere length greater than a buffy coat cell composition, as opposed to a second cell population which necessarily and predictably has an absolute mean telomere length greater than a buffy coat cell composition, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first cell population that does not have an absolute mean telomere length greater than a buffy coat cell composition transforms said first cell population into one that now necessarily and predictably has an absolute mean telomere length greater than a buffy coat cell composition.
The claims fail to recite, and the specification fails to disclose, a first buffy coat cell population that has an absolute mean telomere length greater than the enormous genus of anatomically and physiologically distinct genetically modified cell populations, e.g. neurons, fibroblasts, epidermal cells, hepatocytes, gastrointestinal cells, myocytes, stem cells, etc…., as opposed to a second buffy coat cell population which necessarily and predictably has an absolute mean telomere length less than the enormous genus of anatomically and physiologically distinct genetically modified cell populations, e.g. neurons, fibroblasts, epidermal cells, hepatocytes, gastrointestinal cells, myocytes, stem cells, etc…., for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first buffy coat cell population that has an absolute mean telomere length greater than the enormous genus of anatomically and physiologically distinct genetically modified cell populations, e.g. neurons, fibroblasts, epidermal cells, hepatocytes, gastrointestinal cells, myocytes, stem cells, etc…., transforms said first buffy coat cell population into one that now necessarily and predictably has an absolute mean telomere length less than the enormous genus of anatomically and physiologically distinct genetically modified cell populations, e.g. neurons, fibroblasts, epidermal cells, hepatocytes, gastrointestinal cells, myocytes, stem cells, etc….
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10. 	Claim(s) 1-3, 6, 9, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroers et al (Lentiviral transduction of human T-lymphocytes with a RANTES intrakine inhibits human immunodeficiency virus type 1 infection, Gene Therapy 9: 889-897, 2002).
	Claim interpretation: the claims appear to be directed to a population of primary T cells genetically modified with a viral expression vector, e.g. a lentiviral vector. 
Claims 3 and 9 do not further limit the structure of the primary T cells genetically modified with a viral expression vector, e.g. a lentiviral vector. 
The recitation of a process limitation in Claims 1 and 3 (reference to a buffy coat cell population) not viewed as positively limiting the claimed product (primary T cell population genetically modified with a viral expression vector (Claim 1, lines 1 and 10-11) absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The process by which the reference buffy coat cell population is obtained is immaterial to the patentability of the claimed product (primary T cell population genetically modified with a viral expression vector (Claim 1, lines 1 and 10-11).
With respect to Claim 1, Schroers et al taught a cell population comprising cells comprising a heterologous DNA, wherein the cell population was isolated from a sample from a subject and transduced with a viral vector comprising the heterologous DNA (Title, entire paper).
With respect to Claims 2 and 16, Schroers et al taught wherein the viral vector is a lentiviral vector (Title), whereby those of ordinary skill in the art have long-recognized that lentiviral vectors naturally comprise long terminal repeat sequences (e.g. Figure 1a). 
With respect to Claim 6, Schroers et al taught wherein the sample is a blood sample (pg 895, col. 2, Preparation of primary human T-lymphocytes, “from the fresh blood of healthy donors”). 
With respect to Claim 12, Schroers et al taught wherein the subject is a human (Title; pg 895, col. 2, Preparation of primary human T-lymphocytes). 
With respect to Claim 25, Schroers et al taught wherein at least 90% of the cells of the cell population are viable (pg 895, col. 2, “the viability of cells….was higher than 95%”).
Thus, Schroers et al anticipate the claims. 

11. 	Claim(s) 1-3, 6, 9, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cribbs et al (Simplified production and concentration of lentiviral vectors to achieve high transduction in primary human T cells, BMC Biotechnol. 13: 98, (8 pages), 2013).
	Claim interpretation: the claims appear to be directed to a population of primary T cells genetically modified with a viral expression vector, e.g. a lentiviral vector. 
Claims 3 and 9 do not further limit the structure of the primary T cells genetically modified with a viral expression vector, e.g. a lentiviral vector. 
The recitation of a process limitation in Claims 1 and 3 (reference to a buffy coat cell population) not viewed as positively limiting the claimed product (primary T cell population genetically modified with a viral expression vector (Claim 1, lines 1 and 10-11) absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The process by which the reference buffy coat cell population is obtained is immaterial to the patentability of the claimed product (primary T cell population genetically modified with a viral expression vector (Claim 1, lines 1 and 10-11).
With respect to Claim 1, Cribb et al taught a cell population comprising cells comprising a heterologous DNA, wherein the cell population was isolated from a sample from a subject and transduced with a viral vector comprising the heterologous DNA (Title, entire paper).
With respect to Claims 2 and 16, Cribb et al taught wherein the viral vector is a lentiviral vector (pg 2, col. 2, “Lentiviral transduction of primary T cells”), whereby those of ordinary skill in the art have long-recognized that lentiviral vectors naturally comprise long terminal repeat sequences (e.g. pg 1, col. 1, “lentiviral vectors…long terminal repeat (LTR) regions together with the transgene in one vector”). 
With respect to Claim 6, Cribb et al taught wherein the sample is a blood sample (pg 2, col. 1, Primary… T cell isolation, “Human blood collections”). 
With respect to Claim 12, Cribb et al taught wherein the subject is a human (Title; pg 2, col. 1, Primary… T cell isolation, “Human blood collections”).
Thus, Cribb et al anticipate the claims. 

Conclusion
12. 	No claims are allowed. 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633